                  Case 1:19-cv-03826-ER Document 25 Filed 05/03/19 Page 1 of 4
 DOUGLAS N. LETTER                                                                        KRISTIN A. SHAPIRO
    GENERAL COUNSEL                                                                      ASSISTANT GENERAL COUNSEL

 TODD B. TATELMAN                  U.S. HOUSE OF REPRESENTATIVES                          BROOKS M. HANNER
 DEPUTY GENERAL COUNSEL                                                                  ASSISTANT GENERAL COUNSEL
                                    OFFICE OF GENERAL COUNSEL
   MEGAN BARBERO                            219 CANNON HOUSE OFFICE BUILDING                SARAH E. CLOUSE
                                                                                                 ATTORNEY
ASSOCIATE GENERAL COUNSEL                        WASHINGTON, DC 20515-6532
                                                       (202) 225-9700
                                                    FAX: (202) 226-1360


     May 3, 2019

     VIA CM/ECF

     Hon. Edgardo Ramos
     United States District Judge
     Southern District of New York
     Thurgood Marshall United States Courthouse
     40 Foley Square
     New York, NY 10007

              Re:         Trump, et al. v. Deutsche Bank AG, et al., No. 1:19-cv-03826

     Dear Judge Ramos:

             Pursuant to Rule 24 of the Federal Rules of Civil Procedure and this Court’s Rule 7.1(d),
     the Committee on Financial Services and the Permanent Select Committee on Intelligence
     (HPSCI) of the U.S. House of Representatives (collectively, Committees) seek leave to intervene
     in the above-captioned matter.1 The Committees seek intervention as of right pursuant to Rule
     24(a)(2) or, in the alternative, permissive intervention under Rule 24(b)(1)(B). All parties
     consent to the relief sought by the Committees’ motion. If intervention is granted, the
     Committees will file an opposition to plaintiffs’ motion for a preliminary injunction and
     otherwise participate fully in this action on the schedule already set by the Court. A proposed
     order is attached as Exhibit A.

             Plaintiffs Donald J. Trump (in his individual capacity), Donald J. Trump, Jr., Eric Trump,
     Ivanka Trump, the Donald J. Trump Revocable Trust, the Trump Organization, Inc., Trump
     Organization LLC, DJT Holdings LLC, DJT Holdings Managing Member LLC, Trump
     Acquisition LLC, and Trump Acquisition, Corp. (collectively, Trump or plaintiffs) filed this suit
     to challenge the validity of subpoenas issued by the Committees to defendant Deutsche Bank AG
     and by the Financial Services Committee to defendant Capital One Financial Corp. Trump
     wishes to prevent the banks from producing any documents to the Committees in response to the

              1
              The Bipartisan Legal Advisory Group (BLAG) of the U.S. House of Representatives has
     authorized the Committees’ intervention in this matter. BLAG comprises the Honorable Nancy
     Pelosi, Speaker of the House, the Honorable Steny H. Hoyer, Majority Leader, the Honorable
     James Clyburn, Majority Whip, the Honorable Kevin McCarthy, Republican Leader, and the
     Honorable Steve Scalise, Republican Whip, and “speaks for, and articulates the institutional
     position of, the House in all litigation matters.” Rule II.8(b), Rules of the U.S. House of
     Representatives (116th Cong.), https://tinyurl.com/HouseRules116thCong. The Republican
     Leader and Republican Whip decline to join in this motion.
                                                             1
          Case 1:19-cv-03826-ER Document 25 Filed 05/03/19 Page 2 of 4



subpoenas. The Committees seek to intervene to defend their significant interests in the
enforcement of their subpoenas. Only the Committees can adequately defend their own interests
in this action. And the Committees have acted expeditiously to intervene, filing this motion—
with the consent of all parties—only four days after the complaint was filed. See Compl. (Apr.
29, 2019), ECF No. 1.

        The Committees have broad legislative, investigative, and oversight authority. See Rule
X, Rules of the U.S. House of Representatives (116th Cong.). Pursuant to this authority, the
Committees are conducting various investigations on issues of national significance. The
Committee on Financial Services is conducting wide-ranging investigations of the adequacy of
existing policies and programs at financial institutions to ensure the safety and soundness of
lending practices, including the prevention of loan fraud, industry compliance with banking
statutes and regulations—including Bank Secrecy Act compliance, particularly in the areas of
correspondent banking and Know Your Customer/Anti-Money Laundering policies—and the use
of anonymous corporations to place illicit funds into legitimate investments. HPSCI is
conducting investigations into efforts by Russia and other foreign entities to influence the U.S.
political process during and since the 2016 election—including financial or other leverage that
foreign actors may have over President Donald J. Trump, his family, and his business
interests and associates—and the counterintelligence, national security, and legislative
implications thereof. HPSCI is also evaluating whether the structure, legal authorities, policies,
and resources of the U.S. Government’s intelligence, counterintelligence, and law enforcement
elements are adequate to combat this threat to U.S. national security.

        In furtherance of these ongoing investigations, the Committees issued the challenged
subpoenas: the Committees issued substantially identical subpoenas to Deutsche Bank and the
Committee on Financial Services separately issued a subpoena to Capital One. The subpoenas
seek financial records relating to President Trump, his immediate family, and related entities.
Plaintiffs filed their complaint on April 29, 2019, ECF No. 1, and intend to file a motion for
preliminary injunction by May 3, 2019. The parties negotiated a highly expedited briefing
schedule, and the Committees have therefore postponed the return date for the challenged
subpoenas until seven days after this Court rules on Trump’s motion. ECF No. 21. The Court
has already entered the parties’ agreed-upon briefing schedule and set a hearing for May 22,
2019. ECF No. 22.

        The Court should grant the Committees’ motion to intervene as of right. To intervene as
of right, “an applicant must (1) timely file an application, (2) show an interest in the action,
(3) demonstrate that the interest may be impaired by the disposition of the action, and (4) show
that the interest is not protected adequately by the parties to the action.” Catanzano by
Catanzano v. Wing, 103 F.3d 223, 232 (2d Cir. 1996) (quoting Fed. R. Civ. P. 24(a)(2)). The
Committees satisfy that standard here: They promptly sought intervention; they have a
substantial interest in compliance and enforcement of their subpoenas; and they would be
severely prejudiced if they were not allowed to participate in this action to protect their interests,
which are not adequately represented by any of the parties. On similar facts, courts have allowed




                                                    2
           Case 1:19-cv-03826-ER Document 25 Filed 05/03/19 Page 3 of 4



House Committees to intervene to protect their interests in ensuring compliance with subpoenas
issued to third parties.2

         First, the Committees filed this letter-motion seeking leave to intervene as expeditiously
as possible—just four days after plaintiffs filed their complaint. During that four-day period, the
parties negotiated an agreement on intervention and scheduling. Second, the Committees have a
substantial, legally protected interest in ensuring a proper response to subpoenas issued in
furtherance of their constitutional legislative and oversight authorities. See generally Comm. on
the Judiciary, U.S. House of Representatives v. Miers, 558 F. Supp. 2d 53 (D.D.C. 2008). The
response to the subpoenas from the banks will aid the Committees in carrying out their
legislative duties and determining whether to amend existing laws or propose new legislation.
Third, and relatedly, this action threatens to impair the Committees’ legally protected interests
because Trump seeks to prevent the banks from producing any records in response to the
Committees’ subpoenas. Finally, Deutsche Bank and Capital One—which are private firms—do
not adequately represent the Committees’ interests in ensuring compliance with their subpoenas.
The banks, in fact, have no legal interest in the Committees’ legislative or oversight prerogatives;
their interest is limited to determining their obligation to comply with the subpoenas. United
States v. Am. Tel. & Tel. Co., 551 F.2d 384, 385 (D.C. Cir. 1976) (recognizing the House was
“the real defendant in interest” and AT&T “ha[d] no stake in the controversy beyond knowing
whether its legal obligation is to comply with the subpoena or not”).

        The Committees also readily satisfy the three requirements for Article III standing:
(1) injury in fact, (2) causation, and (3) redressability. Lujan v. Defs. of Wildlife, 504 U.S. 555,
560-61 (1992). Courts have routinely held that the House and its Committees have standing to
enforce Congressional subpoenas. See, e.g., Miers, 558 F. Supp. 2d at 69 (“[T]he House has
standing to invoke the federal judicial power to aid in its investigative function.”); U.S. House of
Representatives v. U.S. Dep’t of Commerce, 11 F. Supp. 2d 76, 86 (D.D.C. 1998) (“[I]t [is] well
established that a legislative body suffers a redressable injury when that body cannot receive
information necessary to carry out its constitutional responsibilities.”). Plaintiffs seek to prevent
production of responsive records, and this Court may grant the Committees the relief they seek:
namely, an order confirming that the subpoenas are valid and enforceable.

         If the Court finds that the Committees do not satisfy the standard for intervention as of
right, it should permit the Committees to intervene under Rule 24(b)(1)(B). The Committees
expeditiously moved to intervene and have a claim or defense that shares a common question of
law with the main action: the enforceability of the Committees’ subpoenas to the banks. This
timely intervention will not delay the case or prejudice the parties. See Fed. R. Civ. P. 24(b)(3).

       For the foregoing reasons, the Court should grant the Committees’ motion to intervene.


       2
          See, e.g., Order, Trump, et al. v. Cummings, et al., No. 1:19-cv-01136 (D.D.C. Apr. 29,
2019) (granting Committee on Oversight and Reform’s motion for leave to intervene to defend
subpoena issued to Mazars USA, LLP, an accounting firm that prepared financial statements for
President Trump); Bean LLC v. John Doe Bank, 291 F. Supp. 3d 34, 39 (D.D.C. 2018) (noting
that the court had granted House Committee’s motion to intervene in a suit brought by bank’s
client challenging subpoena issued to bank for client’s financial records).
                                                    3
            Case 1:19-cv-03826-ER Document 25 Filed 05/03/19 Page 4 of 4



                                                   Respectfully submitted,

                                                   /s/ Douglas N. Letter
                                                   Douglas N. Letter
                                                       General Counsel
                                                   Todd B. Tatelman
                                                       Deputy General Counsel
                                                   Megan Barbero
                                                       Associate General Counsel
                                                   Brooks M. Hanner
                                                       Assistant General Counsel


                                                   OFFICE OF GENERAL COUNSEL
                                                   U.S. HOUSE OF REPRESENTATIVES*
                                                   219 Cannon House Office Building
                                                   Washington, D.C. 20515
                                                   Telephone: (202) 225-9700
                                                   douglas.letter@mail.house.gov



cc:      All counsel who have appeared in this case (via ECF)




             *
                Attorneys for the Office of General Counsel for the U.S. House of Representatives
      are “entitled, for the purpose of performing the counsel’s functions, to enter an appearance in
      any proceeding before any court of the United States or of any State or political subdivision
      thereof without compliance with any requirements for admission to practice before such
      court.” 2 U.S.C. § 5571.
                                                     4
         Case 1:19-cv-03826-ER Document 25-1 Filed 05/03/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 DONALD J. TRUMP; DONALD J. TRUMP,
 JR.; ERIC TRUMP; IVANKA TRUMP; THE
 DONALD J. TRUMP REVOCABLE TRUST;
 THE TRUMP ORGANIZATION, INC.;
 TRUMP ORGANIZATION LLC; DJT
 HOLDINGS LLC; DJT HOLDINGS
 MANAGING MEMBER LLC; TRUMP
 ACQUISITION LLC; and TRUMP
 ACQUISITION, CORP.,

                              Plaintiffs,

        v.
                                                         Case No. 1:19-cv-03826-ER
 DEUTSCHE BANK AG and CAPITAL ONE
 FINANCIAL CORP.,

                              Defendants,

 COMMITTEE ON FINANCIAL SERVICES
 OF THE U.S. HOUSE OF
 REPRESENTATIVES and PERMANENT
 SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                     Intervenor-Defendants.


[PROPOSED] ORDER GRANTING MOTION TO INTERVENE OF COMMITTEE ON
   FINANCIAL SERVICES OF THE U.S. HOUSE OF REPRESENTATIVES AND
PERMANENT SELECT COMMITTEE ON INTELLIGENCE OF THE U.S. HOUSE OF
                        REPRESENTATIVES

       It is SO ORDERED that the motion of the proposed intervenor-defendants Committee on

Financial Services and Permanent Select Committee on Intelligence of the U.S. House of

Representatives (Committees) is GRANTED.

       IT IS FURTHER ORDERED
         Case 1:19-cv-03826-ER Document 25-1 Filed 05/03/19 Page 2 of 2



       THAT the intervenor-defendant Committees shall comply with the deadlines set forth in

this Court’s May 1, 2019 order setting a briefing schedule (ECF No. 22).



Dated: __________                           _________________________________
                                            Judge Edgardo Ramos
                                            UNITED STATES DISTRICT COURT JUDGE




Copies to:

William S. Consovoy
CONSOVOY MCCARTHY PARK PLLC
3033 Wilson Blvd.
Suite 700
Arlington, VA 22201
will@consovoymccarthy.com

James Alwin Murphy
MURPHY & MCGONIGLE, P.C.
1185 Avenue of the Americas, 21st Floor
New York, NY 10036
jmurphy@mmlawus.com

Marc Lee Mukasey
MUKASEY FRENCHMAN & SKLAROFF
250 Park Avenue, 7th Floor
New York, NY 10177
mukaseym@gtlaw.com

Deutsche Bank, AG
60 Wall Street
New York, NY 10005
